Ray, J.
This case was a suit by a wife for a divorce. Pending the hearing, she made an application for an allowance for her support, and to enable her to prepare for the trial of the cause. Certain affidavits were filed, among others, two affidavits of one Williams, who had acted as the physician of each party. The court overruled a motion to strike out these affidavits, but stated that only that portion of the sworn statements which did not embrace matter properly protected, as between patient and physician, would be considered. It is clear that the motion was too broad, and therefore no error was committed in overruling it. One of the affidavits filed by Williams contained his conclusions as to the bodily condition of the appellee, the plaintiff below, after a medical examination had been submitted to by her. This evidence she could, of course, introduce.
The court granted an allowance of one hundred dollars. This matter is within the legal discretion of the court, and we cannot say that there has been any abuse of it in this case.
The judgment is affirmed, with ten per. cent, damages and costs.